DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Thomas A. Negley (Reg. No. 70,362) on 12/22/2021.
The application has been amended as follows: 
Claims 2-6 and 8-13 are cancelled.
Claims 1-15 are amended as follows:
Regarding claim 1,

determining at least one coding unit for splitting a current frame that is one of at least one frame included in the image;
determining at least one prediction unit and at least one transformation unit included in a current coding unit that is one of the at least one coding unit;
obtaining residual sample values by inversely transforming a signal obtained from a bitstream;
determining a maximum angle and a minimum angle 
determining a start position and an end position of the rotation operation in a current transformation unit that is one of the at least one transformation unit;
obtaining a modified residual sample value by performing the rotation operationon the coordinates, which are determined by residual sample values at the start position and the end position, within a range of the maximum angle and the minimum angle, being included in the current transformation unit 
generating a reconstructed signal included in the current coding unit by using a predicted sample value included in the at least one prediction unit and the modified residual sample value,
wherein the rotation operation is performed by applying a rotation matrix kernel to a residual matrix including the residual sample values, and
wherein the partition mode indicates a partition shape of at least one prediction unit split from the current coding unit, being a symmetric partition mode or an asymmetric partition mode.


2-6.	(Cancelled).

Regarding claim 7,
7.	(Currently Amended):  The method of claim 1, wherein the obtaining of the modified residual sample value comprises obtaining the modified residual sample value by performing the rotation operation on the coordinates determined by the residual sample values at the start position and the end position, wherein an angle by which the coordinates are shifted is shifted at a certain ratio within the range of the maximum angle and the minimum angle.

Regarding claims 8-13,
8-13.  (Cancelled).

Regarding claim 14,
14.	(Currently Amended):  A device for decoding an image, the device comprising:
a rotation operation unit configured to determine a maximum angle and a minimum angle by which coordinates are shifted through determine a start position and an end position of the rotation operation in a current transformation unit, which is one of at least one transformation unit, and perform the rotation operation on the coordinates, which are determined by residual sample values at the start position and the end position, within a range of the maximum angle and the minimum angle, the residual sample values being included in the current transformation unit 

wherein the rotation operation is performed by applying a rotation matrix kernel to a residual matrix including the residual sample values, and
wherein the partition mode indicates a partition shape of at least one prediction unit split from the current coding unit, being a symmetric partition mode or an asymmetric partition mode.

Regarding claim 15,
15.	(Previously Presented):  A non-transitory computer-readable recording medium storing a computer program for performing the method of claim 1.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 14, and 15, the closet prior art does not specifically teach or reasonably suggest determining a maximum angle and a minimum angle by which coordinates are shifted through a rotation operation, based on a partition mode of the current coding unit for determining the at least one prediction unit; determining a start position and an end position of the rotation operation in a current transformation unit that is one of the at least one transformation unit; obtaining a modified residual sample value by performing the rotation operationcoordinates, which are determined by residual sample values at the start position and the end position, within a range of the maximum angle and the minimum angle, the residual sample values being included in the current transformation unit. Dependent claim 7 are allowed for the reasons concerning the independent claims 1, 14, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 7, 14, and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/14/2022